Order filed July 21, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00822-CR
                                    ____________

                       THE STATE OF TEXAS, Appellant

                                          V.

                   ALBERT TYRONE BERNARD, Appellee


                     On Appeal from the County Court No. 3
                            Galveston County, Texas
                       Trial Court Cause No. MD-348570

                                      ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f), that it must inspect the original of State’s Exhibit 1. On September 30, 2015,
Amri Davison, the official court reporter, filed a video labeled State’s Exhibit 1.

      The testimony from the suppression hearing and the Findings of Fact and
Conclusions of Law from the trial court reflect the parties and court reviewed the
dash camera video of Officer Tracy Watson, which was activated approximately two
minutes prior to her turning on the patrol car’s emergency lights and stopping the
vehicle driven by Albert Bernard. Officer Watson’s dash camera video was admitted
by the trial court as State’s Exhibit 1.

      The exhibit filed with this court as State’s Exhibit 1 appears to be the dash
camera video of Deputy Jacob Manuel while in route to assist Officer Watson.

      The clerk of the Galveston County Court No. 3 is directed to deliver to the
clerk of this court the original of State’s Exhibit 1, the dash camera video of Officer
Tracy Watson, on or before August 1, 2016. The clerk of this court is directed to
receive, maintain, and keep safe this original exhibit; to deliver it to the justices of
this court for their inspection; and, upon completion of inspection, to return the
original of State’s Exhibit 1, the dash camera video of Officer Tracy Watson, to the
clerk of the Galveston County Court No. 3.

                                               PER CURIAM